Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claims require a thin film system comprising:
A microplasma region where sputtered particles are formed
a deposition nozzle that forms a thin film by depositing the sputtered particles on a substrate
a supply line for supplying the sputtered particles to the nozzle
a transfer junction that supplies the sputtered particles to the nozzle
And a thin film system microchamber comprising:
gas inlet and outlet passages
electrodes on opposing sides of the chamber
a glass cube in which the plasma chamber is formed, the cube having holes to allow gas flow and hold a target

While prior art exists disclosing knowledge in the art of microplasma formation systems with a supply line and deposition nozzle (see Lopes Cardozo as previously applied) or a microplasma region with a supply line and transfer junction (see Moslehi as previously applied), none of the prior art teaches nor suggests a decoupled chamber, supply line, transfer junction, and nozzles without impermissible hindsight recombination.  Also, none of the prior art teaches nor suggests the glass cube and associated structure required by the microchamber independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794